



EXHIBIT 10.17


THIRD AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION
    
THIS THIRD AMENDMENT, dated and effective as of the thirteenth day of June,
2012, and effective on that date unless otherwise stated herein, by and between
Fidelity Management Trust Company (the “Trustee”) and Zions Bancorporation (the
“Sponsor”);


WITNESSETH:
WHEREAS, the Trustee and the Sponsor heretofore entered into a Master Trust
Agreement dated September 1, 2006, with regard to the Zions Bancorporation
Restated Deferred Compensation Plan, Zions Bancorporation Restated Deferred
Compensation Plan for Directors, and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan (collectively and individually, the
“Plan”); and


WHEREAS, the Sponsor has informed the Trustee, with respect to the Zions
Bancorporation Restated Deferred Compensation Plan (the “Restated DCP”), that
due to a redemption of the Zions Preferred Stock E Fund (“Stock Fund”), the
Stock Fund will be eliminated as an investment option under the Restated DCP;
therefore, effective at the close of business (4:00 p.m. ET) (“Market Close”) on
June 13, 2012, the assets of the Stock Fund are frozen to all transactions; and


WHEREAS, the Sponsor hereby directs the Trustee, in accordance with Section 8(c)
of the Trust Agreement, effective at Market Close on June 13, 2012, to redirect
all participant contributions directed to the Stock Fund to be invested in the
Fidelity Money Market Trust Retirement Money Market Portfolio. The parties
hereto agree that the Trustee shall have no discretionary authority with respect
to this redirection directed by the Sponsor. Any variation from the procedure
described herein may be instituted only at the express written direction of the
Sponsor; and


WHEREAS, the Sponsor has informed the Trustee that, in accordance to the terms
of the redemption agreement, each Stock Fund shareholder will receive $25.00 in
cash for each share of Preferred Stock E held in the Stock Fund, and a prorated
amount for any fractional share held in the Stock Fund; and, upon receipt by the
Plan of the cash proceeds, the cash proceeds shall be invested in the Fidelity
Money Market Trust Retirement Money Market Portfolio; and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:


(1)
Effective at Market Close on June 13, 2012, amending Schedule “C”, Investment
Options, to delete the reference to “Zions Preferred Stock E Fund (Real Time
Trading Option)”, and replace it with the following:

(1)
Zions Preferred Stock E Fund (Real Time Trading Option) (frozen to all
transactions)

(2)
Effective upon completion of the above-referenced Zions Preferred Stock E Fund
liquidation, amending Section 1, Definitions, to delete subsection (pp), Zions
Preferred Stock E, and (qq), Zions Preferred Stock E Fund, in their entirety.

(3)
Effective upon completion of the above-referenced Zions Preferred Stock E Fund
liquidation, amending Section 5(f), Zions Common Stock and Zions Preferred Stock
in the Zions Bancorporation Restated Deferred Compensation Plan, by restating
the first paragraph, in its entirety, as follows:






--------------------------------------------------------------------------------





Trust investments in Zions Common Stock shall be made via the Zions Common Stock
Fund. Trust investment in Zions Preferred Stock A shall be made via the Zions
Preferred Stock A Fund. Trust investment in Zions Preferred Stock B shall be
made via the Zions Preferred Stock B Fund. Trust investment in Zions Preferred
Stock C shall be made via the Zions Preferred Stock C Fund. References in this
section to Zions Preferred Stock shall mean, individually and collectively,
Zions Preferred Stock A, Zions Preferred Stock B and Zions Preferred Stock C.


(4)
Effective upon completion of the above-referenced Zions Preferred Stock E Fund
liquidation, amending Schedule “C”, Investment Options, to delete the following:

(4)
Zions Preferred Stock E Fund (Real Time Trading Option) (frozen to all
transactions)

IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Third Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.


 
 
ZIONS BANCORPORATION
FIDELITY MANAGEMENT TRUST COMPANY





By: /s/ Tim Hettinger 6/11/12     By: /s/ Mary Beth Paris 6/28/12
Authorized Signatory Date        FMTC Authorized Signatory Date





